DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-8, 11-18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Hanchett (U.S. Patent # 5,396,429).

Regarding claims 1, 12, and 20, Hanchett discloses a method comprising: 
storing a plurality of map images in a database of a mobile device (col 3: 29-37, col 10: 17-38, claim 22, etc); 

identifying a real time condition for the location of a monitor station (col 3: 29-37, col 10: 17-38, claim 22, col 10: 54- col 11: 5, abstract, etc: traffic condition); and 
selecting a map image from the plurality of map images representative of the real time condition (col 3: 29-37, col 10: 17-38, claim 22, etc); and 
Hanchett does not explicitly disclose in the main embodiment identifying a real time condition for the location of the mobile device, rather than for the location of a monitor station.
However, Hanchett also discloses another embodiment which includes determining the traffic condition for a location of the mobile device, and retrieving/displaying the corresponding traffic map image for the location of the mobile device, as required by the instant claim (col 10: 54- col 11: 5, etc). 
It would have been obvious at the time of the applicant’s invention for Hanchett to do so, as suggested by Hanchett, in order to optimize navigation across a road network by providing traffic and travel time information for the present location of the user, with predictable results.  

Regarding claims 2 and 13, Hanchett further discloses that the plurality of map images are stored before the real time condition occurs (col 3: 29-37, col 10: 17-38, claim 22, etc).

Regarding claims 3 and 14, Hanchett further discloses that the selected map image includes roads coded according to the real time condition (col 3: 29-37, col 10: 17-38, claim 22, col 6: 60-64, etc: maps and all data within are stored as digital code).
(Also disclosed by Vorona figs 3-4 and 9, P47, 50, claim 21).

Regarding claims 4 and 15, Hanchett further discloses that the selected map image includes traffic codes (col 3: 29-37, col 10: 17-38, claim 22, col 6: 60-64, etc: maps and all data within are stored as digital code).
(Also disclosed by Vorona figs 3-4 and 9, P47, 50, claim 21).

Regarding claims 5 and 16, Hanchett further discloses that each of the plurality of map images corresponds to a different traffic pattern (col 3: 29-37, col 10: 17-38, claim 22, etc).
(Also disclosed by Vorona figs 3-4 and 9, P47, 50, claim 21).

Regarding claims 6 and 17, Hanchett further discloses sending the location of the mobile device to a server (abstract, col 3: 45-59, col 6: 64-66, col 10: 54- col 11: 5, etc); and 
receiving an identification key from the server, wherein the map image is selected (col 3: 29-37, col 10: 17-38, claim 22, col 9: 50-57, etc: identification key = data in image signal/command (not the image itself) used to identify the correct image for retrieval).

Regarding claims 7 and 18, Hanchett further discloses that the real time condition is identified in response to the identification key (col 3: 29-37, col 10: 17-38, claim 22, col 9: 50-57, etc).

Regarding claim 8, Hanchett further discloses that a data size of the identification key is smaller than a data size of the selected map image (col 3: 29-37, col 10: 17-38, claim 22, col 9: 50-57, etc).

Regarding claim 11, Hanchett further discloses updating the selected map image according to a time interval (col 3: 64- col 4: 9, col 7: 18-23, etc).


3.	Claims 9-10 and 19 under 35 U.S.C. 103 as being unpatentable over Hanchett (U.S. Patent # 5,396,429) in view of Vorona (U.S. Patent Publication # 2010/0094532).

Regarding claims 9 and 19, Hanchett fails to disclose that the plurality of map images in the database include images at multiple levels of road detail and multiple node levels.
In the same field of endeavor, Vorona discloses that the plurality of map images in the database include images at multiple levels of road detail and multiple node levels (figs 3-4, P48, 51, etc). 


Regarding claim 10, Hanchett in view of Vorona further discloses: identify a road type for the location of the mobile device (figs 3-4, P48, 51, etc); and select one of the multiple levels of road detail based on the road type for the location of the mobile device (figs 3-4, P48, 51, etc).
					          

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shelley Chen/
Patent Examiner
Art Unit 3663
June 4, 2021